Link to [21]
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-09584-RGK-JC

Date Febiuary 08, 2019
Title

Georgina Guinane v. Dejj) Media, LLC

 

Present 'I`he Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT .TUDGE

Sharon L. Williams Not Repol'ted N/A

Deputy Clerk C ourt Repolter / Recorder Tape No.

Attomeys Present for Plaintiff: Attorneys Present for Defendant:

Not Present Not Present

Proceedings: (IN CHAMBERS) Order to Show Cause

Plaintiff Georgina Guinane (“Plaintiff”) filed a motion to extend deadline to seek default
judgment against Defy Media, LLC (“Defendant”) so that Plaintiff has time to seek an order certifying
the putative class. The Court requires supplemental briefing as to why Plaintiff can file a motion for
class certification before Defendant answers. Plaintiff has until February 14‘1‘, 2019 to submit
supplemental briefmg, no more than five (5) pages in length.

IT IS SO ORDERED.

 

lnitials of Preparer

 

CV-90 (06/04) CIVIL MINU'I'ES - GENERAL Page 1 of 1

